DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 8/2/2022, with respect to claims 1-4, 6-7 and 9-10 have been fully considered and are persuasive—claims 5 and 8 have been cancelled. The previous rejection has been withdrawn. Accordingly, claims 1-4, 6-7 and 9-12 are allowed, see below.
Allowable Subject Matter
Claims 1-4, 6-7 and 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – amended claim 1 now include or specifically recites allowable subject matter i.e. cancelled claim 5 while further limiting the removing direction, “the engaged member including a slit extending in the removing direction from a removing-direction end of the engaged member, and the operative part is located in the slit in a state where the engaging member and the engaged member are engaging with each other,” in combination with the remaining elements or steps. The indicated allowable features of claim 1 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-4, 6 and 10-12 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason.
Likewise, amended claim 7 now includes or specifically recites the allowable subject matter including recitation: “wherein the operative part includes at least a portion that overlaps the claw with respect to the removing direction . . . the operative part is configured to protrude beyond the engaged member by a second length which is equal to or greater than the first length, in the direction opposite to the releasing direction,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Lastly, amended claim 9 now includes or specifically recites the allowable subject matter including recitation: “the second unit has a first face and a second face facing each other at a distance therebetween . . . the first face and the second face each include at least one of the engaging members,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        August 11, 2022